Citation Nr: 9932013	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  94-02 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars 
of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran served on active duty from February 1985 to 
April 1990.

This case was previously before the Board of Veterans' 
Appeals (Board) in December 1997, at which time it was 
remanded for further development.  Following that 
development, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, confirmed and 
continued its denial of entitlement to service connection 
for an acquired psychiatric disorder.  Thereafter, the 
case was returned to the Board for further appellate 
action.


REMAND

In August 1995, the veteran had a hearing at the RO 
before a member of the Board who is no longer employed by 
the Board.  Subsequently, the Board informed the veteran 
that under those circumstances, he was entitled to 
another such hearing.  In October 1999, the veteran 
requested another hearing at the RO before a member of 
the Board.  To date, the veteran has not been afforded 
the opportunity for such requested travel Board hearing 
at the local RO.

Further, in a report of a VA clinical examination 
conducted in May 1998, the VA examiner opined that 
"[g]iven the symptoms that [the veteran] had in 1989, I 
strongly believe his panic attacks started way back then 
and he had symptoms of palpitations, dizziness and 'heart 
pounding.'... Patient continues to have the symptoms and I 
believe that his psychopathology was acquired while he 
was still in the service, namely, the anxiety disorder."  
While this opinion purports to establish a causal 
connection between manifestations in service and the 
current primary diagnosis of panic disorder, the Board 
remains unclear as to whether the examiner's opinion was 
based on a history recently reported by the veteran, or 
on the contemporaneous clinical findings actually 
recorded in the service medical records.  Such a 
distinction is significant in this case.  Further, as 
noted by the veteran's representative, the 1998 VA 
examiner's opinion, including addendum, does not 
reference similar complaints, actually clinically 
recorded in March 1990 service medical records, of a 
pounding heart and facial flushing.  Simple misstatement 
by a VA examiner of the date of the service medical 
records relied upon may, at most, represent harmless 
error.  

In view of the foregoing, the case is hereby Remanded to 
the RO for the following action:

1. The RO should forward the 
veteran's claims folder, including 
a copy of this Remand, to a VA 
psychiatrist for review and 
request an opinion as to whether 
the veteran currently has 
clinically diagnosed pychiatric 
pathology that is at least as 
likely as not etiologically 
related to symptoms in service, to 
include those recorded in March 
1990.

2. Thereafter, the RO should 
undertake any additional 
development deemed necessary to 
fulfill the duty to assist.  After 
the above development has been 
completed, the RO should 
readjudicate the claim of 
entitlement to service connection 
for a psychiatric disability.  If 
any determination remains adverse 
to the veteran, he and his 
representative should be provided 
a supplemental statement of the 
case, and afforded the appropriate 
opportunity to respond.


3. Thereafter, unless otherwise 
indicated, the RO should schedule 
the veteran for a hearing before a 
traveling member of the Board of 
Veterans' Appeals at the local RO.

The purpose of this remand is to procure clarifying data 
and to comply with all governing adjudicative procedures.  
No action is required of the veteran until he receives 
further notice.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition of this 
appeal.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of 
the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims. This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal. 38 C.F.R. § 20.1100(b) (1999).




